ATTORNEY GRIEVANCE COMMISSION                                                         *     IN THE
 OF MARYLAND                                                                                 COURT OF APPEALS
                                                                                       *     OF MARYLAND
                                              Petitioner,
                                                                                       *     Misc. Docket AG
 v.
                                                                                       *     No. 66
 JANE TOLAR
                                                                                       *     September Term, 2018
                                              Respondent.
                                                                                       *

                                                                                   ORDER

                            Upon consideration of the Joint Petition of the Attorney Grievance Commission of

 Maryland and the Respondent, Jane Tolar, to suspend the Respondent for sixty days from

 the practice of law for violating Rule 19-308.1(a) and (b) of the Maryland Attorneys’ Rules

 of Professional Conduct. The Court having considered the Petition, and the record herein,

 it is this 19th day of August, 2019;

                            ORDERED, by the Court of Appeals of Maryland, that, effective September 20,

 2019, the Respondent, Jane Tolar, be suspended for sixty days from the practice of law in

 the State of Maryland; and it is further

                            ORDERED, that on September 20, 2019, the Clerk of this Court shall strike the

 name of Jane Tolar from the registry of attorneys in the Court and certify that fact to the

 trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

 tribunals in this State in accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-08-19 10:51-04:00
                                                                                       /s/ Robert N. McDonald
                                                                                       Senior Judge
Suzanne C. Johnson, Clerk